Citation Nr: 0621410	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila,  
the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes. 


WITNESSES AT HEARING ON APPEAL

Appellant, her cousin


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1971.  He died in May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 administrative decision, by which the RO 
determined that the appellant may not be recognized as the 
veteran's surviving spouse for VA purposes.  


FINDINGS OF FACT

1.  The veteran married Ms. M.R.A. in September 1970, and the 
marriage was not annulled or dissolved.

2.  At the time the veteran married the appellant, Ms. M.R.A. 
had not been absent for seven consecutive years, without the 
veteran having news of her being alive, was not generally 
considered as dead and believed to be so by the veteran, and 
was not presumed dead.

3.  At the time of her marriage to the veteran, the appellant 
knew of the veteran's prior undissolved marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 103, 1304, 1310, 1311, 1541 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.52 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The RO sent a letter in July 2004 
which (1) informed the appellant about the information and 
evidence not of record necessary to substantiate the claim; 
(2) informed the appellant about the information and evidence 
that VA will seek to provide; (3) informed the appellant 
about the information and evidence she is expected to 
provide; and (4) requested the appellant to provide any 
evidence in her possession that pertains to her claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  She was afforded a Board videoconference 
hearing in February 2006, and was provided 60 days after the 
hearing to produce documents in support of her claim (no such 
documents were received).  

In any case, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 U.S.C.A. § 5103A(2).  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility. 38 C.F.R § 3.159(d).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notifying or assisting the appellant is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  Because the law controls the outcome 
of this appeal, further expenditure of VA's resources is not 
warranted, and there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


Recognition as a Surviving Spouse

The veteran legally married Ms. M.R.A. in September 1970 in 
Reno, Nevada.  The veteran then married the appellant in 
Olongapo City, the Philippines, in January 1995.  The veteran 
died in May 2004.  

To establish entitlement to VA death-related benefits, the 
appellant must have been the veteran's surviving spouse.  38 
U.S.C.A. §§ 1304, 1310, 1311, 1541.  Thus, at issue is the 
legality of the veteran's marriage to the appellant.

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j); Badua v. Brown, 5 Vet. App. 
472, 474 (1993).  In this case, Philippine law governs 
determinations as to whether a marriage between the veteran 
and the appellant was valid.  See Brillo v. Brown, 7 Vet. 
App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  See Badua, supra; see also Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).

While seeking pension benefits, the veteran notified VA of 
his marriage to the appellant and attempted to explain why he 
could not furnish a divorce decree or death certificate 
concerning his first wife.  Specifically, in April 2004 the 
veteran reported that while in the Navy, he married Ms. 
M.R.A. in Nevada.  When he was discharged in March 1971, he 
returned to the Philippines, but his wife stayed in Nevada.  
He indicated that he still communicated with his wife through 
1990, when she petitioned the United States to allow him to 
immigrate.  The petition was denied and Ms. M.R.A. thereafter 
cut off communication with the veteran.  He attempted to find 
her to no avail.  He married the appellant in January 1995, 
without divorce from (or the death of) his first wife.

In a July 2004 affidavit, the appellant confirmed that she 
married the veteran knowing about his first wife.  She 
further stated that she and the veteran lived together as 
husband and wife for the 25 years preceding their January 
1995 marriage, despite the first wife's existence.

Based on these facts, the veteran's first marriage to Ms. 
M.R.A. was neither annulled nor dissolved.  Thus, the 
veteran's second marriage to the appellant is void unless the 
evidence demonstrates that Ms. M.R.A. was absent for seven 
consecutive years at the time of the second marriage and that 
the veteran did not have news of Ms. M.R.A. being alive 
during that time.  By his own admission, the veteran knew his 
first spouse to be alive (indeed, he had been communicating 
with her).  Under Philippine law, the veteran's second 
marriage to the appellant was void. 

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died, the claimant cohabited with 
the veteran continuously from the date of marriage to the 
date of his death, and the claimant entered into the marriage 
without knowledge of the impediment. 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52. 

Here, the first two requirements are met, given that the 
veteran and appellant married in 1995, more than one year 
preceding his death, and that they lived together 
continuously from that time until his death.  The problem 
lies in the requirement that the appellant enter into the 
marriage without knowledge of a legal impediment.

VA General Counsel has interpreted 38 U.S.C.A. § 103(a) on 
the basis of its legislative history and found that Congress' 
primary concern was to provide relief to claimants whose 
marriages to veterans were somehow flawed through no fault of 
their own.  VAOPGCPREC 20-90 (June 19, 1990).  In this case, 
the appellant admits that she knew that the veteran was 
married in Nevada in 1970 and that the two had not been 
divorced.  Indeed, she indicated that she helped the veteran 
look for his first wife after she, the estranged wife, 
stopped communicating in 1990, and prior to the appellant's 
own marriage to him in 1995.  See July 2004 affidavit.  
Because the appellant knew of the veteran's prior undissolved 
marriage when she married him, the 1995 marriage cannot be 
deemed valid. 

In sum, the appellant has not provided sufficient evidence 
that her marriage to the veteran was valid under Philippine 
law or that it could be "deemed valid" under 38 U.S.C.A. 
§ 103(a) and 38 C.F.R. § 3.52.  As a matter of law, she 
cannot be 
recognized as the veteran's surviving spouse for VA purposes.
	
ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.


____________________________________________
DAVID A. SAADAT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


